DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nomura (US 20190168666) in view of Dellock (US 2019/0066548).
As to claim 1, Nomura discloses in light emitting unit for conveyance having claimed:
a.	a plurality of light-emitting units installed on a vehicle and emitting light toward an interior of the vehicle read on ¶ 0081, (the right light emitter 5A and the left light emitter 5B are arranged symmetrically in the right-to-left direction. Moreover, as illustrated in FIG. 4, each light emitter 5 is arranged at a member facing the inside of the vehicle compartment among members forming the door D of the vehicle V, specifically a front portion of a door lining R. 
b.	a control unit controlling the plurality of light-emitting units independently from each other read on ¶ 0084, (as illustrated in FIG. 5, each light emitter 5 includes multiple light sources (lights) arranged in line.  More specifically, the right light emitter 5A includes five lights (a first right light 10a, a second right light 10b, a third right light 10c, a fourth right light 10d, and a fifth right light 10e), and these lights are arranged along the front-to-rear direction. Similarly, the left light emitter 5B includes five lights (a first left light 10s, a second left light 10t, a third left light 10u, a fourth left light 10v, and a fifth left light 10w), and these lights are arranged along the front-to-rear direction);
c.	wherein in a case where a moving object is approaching the vehicle, the control unit determines a light-emitting pattern of the plurality of light-emitting units using an approaching direction of the moving object read on ¶ 0022, ¶ 0085 & ¶ 0093, ( a pair of right and left light emitters is arranged, and the light emitter corresponding to the position of the object approaching the conveyance among the two light emitters emits light. Accordingly, the approaching direction of the object approaching the conveyance and the position (precisely, which one of right and left sides of the conveyance the object is positioned) of the object can be accurately notified to the occupant of the conveyance.  The line of the lights is in such a shape that a rear portion is gently curved as illustrated in FIG. 5. Note that a light arrangement pattern is not limited to the pattern illustrated in FIG. 5. Moreover, the number of 
Nomura does not explicitly disclose wherein a side surface of the vehicle has light-transmitting properties, and wherein at least some of the plurality of light-emitting units have light-transmitting properties such that light passes through the at least some of the plurality of light-emitting units.
However, Dellock in YYYYY teaches:
d.	wherein a side surface of the vehicle has light-transmitting properties, and wherein at least some of the plurality of light-emitting units have light-transmitting properties such that light passes through the at least some of the plurality of light-emitting units read on ¶ 0057 & ¶ 0074, (referring to FIGS. 5 and 6, the window 44 includes a first or outer transparent and/or translucent panel 98. The outer panel 98 has a first side 100 or outer surface and a second side 102 or inner surface. The window 44 may also include a second or inner transparent and/or translucent panel 104. The inner panel 104 has a third side 106 or outer surface and a fourth side 108 or inner surface. The outer panel 98 and inner panel 104 are spaced from each other by a gap 110 therebetween of a predetermined thickness. It will be appreciated that each component of the window 44 provided herein may be of any thickness without departing from the scope of the present disclosure.  The emblem assembly may provide notification of a vehicle mode, such as operating mode, of the vehicle to proximate vehicles and/or persons. The emblem assembly may incorporate a light source therein to provide lighting through a window of 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the vehicle emblem assembly of Dellock into Nomura in order to provide a visual identification to distinguish the vehicle from other vehicles that are under a manual operational mode.
As to claim 2, Nomura further discloses:
a.	wherein the control unit allows at least one of the plurality of light-emitting units to emit light in a first light emission pattern in a case where the moving object is approaching the vehicle from a first direction, and allows at least one of the plurality of light-emitting units to emit light in a second light emission pattern in a case where the moving object is approaching the vehicle from a second direction read on ¶ 02096, ( the control device 2 controls the light emitter 5 such that the light emitter 5 targeted for light emission emits light in the light emitting pattern illustrated in FIG. 6. Specifically, the control device 2 controls the light emitter 5 such that the light emitting spot 9 of the light emitter 5 targeted for light emission moves along a direction corresponding to the movement direction (the approaching direction) of the approaching object detected by the sensor). 
As to claim 3, Nomura further discloses:
a.	wherein at least some of the plurality of light-emitting units are disposed aligned along a side surface of the vehicle, wherein the first direction is opposite to the second direction, wherein  
As to claim 4, Nomura further discloses:
a.	wherein a side surface of the vehicle has light-transmitting properties, and wherein at least some of the plurality of light-emitting units have light-transmitting properties read on ¶ 0144 & ¶ 0145, ( the third light emitter 5C includes line illumination type light emitting equipment as in the pair of right and left light emitters 5 (i.e., the right light emitter 5A and the left light emitter 5B), and includes multiple light sources (lights) arranged in line. Moreover, the lights forming the third light emitter 5C are arranged along the right-to-left direction (the width direction of the vehicle V).  Thus, when the control device 2 controls the third light emitter 5C to emit light, if it is controlled such that the light to be turned on among the lights forming the third light emitter 5C is sequentially switched in the right-to-left direction, a light emitting spot 9 of the third light emitter 5C moves along the right-to-left direction as illustrated in FIG. 11). 

a.	wherein a seat is arranged in the interior of the vehicle, wherein at least one of an arrangement and an orientation of the seat is changeable, and wherein the control unit determines the light-emitting unit to emit light first out of the plurality of light-emitting units using at least the one of the arrangement and the orientation read on ¶ 0183, (he control device 2 is configured to control the motors 14 and the light emitters 5. The motor 14 corresponds to a vibrator, and is configured to rotate to vibrate the seat S. The motor 14 is a so-called “vibration motor” including an unbalance mass motor. More specifically, the motors 14 include, as illustrated in FIG. 17, a right front motor 14a, a right rear motor 14b, a left front motor 14c, and a left rear motor 14d arranged on the front, rear, right, and left sides at a seat cushion S1 of the seat S. The configuration in which the motors 14 are provided on the front and rear sides in the vehicle V is preferable because the front and rear sides of the seat cushion S1 are constantly-contact portions and the motors 14 are easily arranged. Meanwhile, the motors 14 may be provided on the front and rear sides of a not-shown arm rest, for example). 
As to claim 6, Nomura further discloses:
a.	vehicle provided with the light-emitting device according to claim 1 read on ¶ 0081, (the right light emitter 5A and the left light emitter 5B are arranged symmetrically in the right-to-left direction. Moreover, as illustrated in FIG. 4, each light emitter 5 is arranged at a member facing the inside of the vehicle compartment among members forming the door D of the vehicle V, specifically a front portion of a door lining R. More specifically, each light emitter 5 is arranged in the vicinity of a front end portion of a window frame (precisely, a position slightly below the window frame) at the door lining R).
As to claim 7, Nomura further discloses:
	providing a vehicle with a plurality of light-emitting units emitting light toward an interior of the vehicle, and determining, by a computer, when a moving object is approaching the vehicle, a light-emitting pattern of the plurality of light-emitting units using an approaching direction of the moving object read on ¶ 0116, (when the occupant of the vehicle V changes lane, if the sensor detects the approaching subsequent vehicle on the changed lane, the light emitter 5 (in other words, the light emitter 5 arranged on the same side as the approaching subsequent vehicle as viewed from the vehicle V) positioned on the same side as the lane change direction emits light. At this point, the light emitter 5 emits light such that the light emitting spot 9 moves forward from the rear side in the front-to-rear direction. Accordingly, the occupant (the driver) of the vehicle V visually recognizes movement (the flow) of the light emitting spot 9 to recognize the presence of the approaching subsequent vehicle on the changed lane, i.e., the approaching direction of the object approaching the vehicle V on the changed lane).
As to claim 8, Nomura further discloses:
a.	non-transitory computer readable medium program for causing a computer to function as a device that controls light emission of a plurality of light-emitting units, the plurality of light-emitting units being installed on a vehicle and emitting light toward an interior of the vehicle, and the program causing the computer to function to determine, when a moving object is approaching the vehicle, a light-emitting pattern of the plurality of light-emitting units using an approaching direction of the moving object read on ¶ 0116 & ¶ 0151, (when the occupant of the vehicle V changes lane, if the sensor detects the approaching subsequent vehicle on the changed lane, the light emitter 5 (in other words, the light emitter 5 arranged on the same side as the approaching subsequent vehicle as viewed from the vehicle V) positioned on the same side as the lane change direction emits light. At this point, the light emitter 5 emits light such that the .

Response to Arguments
8. 	Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689